                                                                Case 2:19-cv-00985-APG-DJA Document 50 Filed 06/25/20 Page 1 of 2



                                                            1   REID RUBINSTEIN & BOGATZ
                                                                I. SCOTT BOGATZ, ESQ.
                                                            2   Nevada Bar No. 3367
                                                                KERRY E. KLEIMAN, ESQ.
                                                            3   Nevada Bar No. 14071
                                                                300 South 4th Street, Suite 830
                                                            4   Las Vegas, Nevada 89101
                                                                Telephone: (702) 776-7000
                                                            5   Facsimile: (702) 776-7900
                                                                sbogatz@rrblf.com
                                                            6   kkleiman@rrblf.com
                                                                Attorneys for Defendant
                                                            7
                                                                                            UNITED STATES DISTRICT COURT
                                                            8
                                                                                                     DISTRICT OF NEVADA
                                                            9

                                                           10
                                                                BRIAN BORENSTEIN,                                     Case No.: 2:19-cv-00985-APG-DJA
                                                           11
                                                                                       Plaintiff,                       STIPULATION AND [PROPOSED]
REID RUBINSTEIN & BOGATZ




                                                           12          v.                                             ORDER TO EXTEND TIME FOR THE
                                                                                                                      ANIMAL FOUNDATION TO RESPOND
                     (702) 776-7000 FAX: (702) 776-7900




                                                           13   THE ANIMAL FOUNDATION, et al.,                         TO PLAINTIFF’S FIRST AMENDED
                         300 South 4th Street, Suite 830




                                                                                                                           COMPLAINT [ECF NO. 41]
                           Las Vegas, Nevada 89101




                                                           14                          Defendants.                            [FIRST REQUEST]
                                                           15

                                                           16          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, BRIAN
                                                           17   BORENSTEIN, and Defendant, THE ANIMAL FOUNDATION (“TAF”), by and through their
                                                           18   undersigned counsel, that Defendant TAF may have additional time within which to answer or
                                                           19   otherwise respond to Plaintiff’s First Amended Complaint [ECF No. 41], which was served
                                                           20   electronically on Defendant on May 6, 2020, but which had been stayed until June 11, 2020 [see
                                                           21   ECF No. 46].
                                                           22          Therefore, the parties agree that the last day for TAF to answer or otherwise respond to
                                                           23   Plaintiff’s First Amended Complaint is extended from Thursday, June 25, 2020 to Thursday, July
                                                           24   9, 2020.
                                                           25          This request is made in good faith and not for the purpose of undue delay. This document
                                                           26   is being electronically filed through the Court’s CM/ECF System. Accordingly, counsel for
                                                           27   Defendants hereby attests that (1) the content of this document is acceptable to all persons required
                                                           28   to sign the document; (2) Plaintiff’s counsel has concurred with the filing of this document and
                                                                                                            Page 1 of 2
                                                                Case 2:19-cv-00985-APG-DJA Document 50 Filed 06/25/20 Page 2 of 2



                                                            1   has authorized defense counsel to affix her electronic signature hereto; and (3) a record supporting

                                                            2   this concurrence could be made available if so ordered by this Court.

                                                            3          Dated this 24th day of June, 2020.

                                                            4

                                                            5   Respectfully submitted,
                                                            6

                                                            7    REID RUBINSTEIN & BOGATZ                       THE PALMER LAW FIRM, P.C.
                                                            8

                                                            9    By:    /s/ Kerry E. Kleiman, Esq.              By:   /s/_Raelene K. Palmer, Esq.
                                                                    I. Scott Bogatz, Esq. (3367)                   Raelene K. Palmer, Esq. (8602)
                                                           10       Kerry E. Kleiman, Esq. (14071)                 5550 Painted Mirage Road, Suite 320
                                                                    REID RUBINSTEIN & BOGATZ                       Las Vegas, Nevada 89149
                                                           11       300 South Fourth Street, Suite 830
                                                                    Las Vegas, Nevada 89101                         Robert S. Melcic, Esq. (14923)
REID RUBINSTEIN & BOGATZ




                                                           12       Attorneys for Defendant                         4930 Mar Vista Way
                                                                    American Express National Bank                  Las Vegas, NV 89121
                     (702) 776-7000 FAX: (702) 776-7900




                                                           13                                                       Attorneys for Plaintiff
                         300 South 4th Street, Suite 830
                           Las Vegas, Nevada 89101




                                                           14

                                                           15

                                                           16

                                                           17                                                ORDER

                                                           18          IT IS SO ORDERED.

                                                           19

                                                           20          DATED this ___________
                                                                                    25th      day of _________________,
                                                                                                         June           2020.

                                                           21

                                                           22
                                                                                                             ____________________________________
                                                           23                                                UNITED STATES
                                                                                                             UNITED  STATES DISTRICT  JUDGE
                                                                                                                             MAGISTRATE    JUDGE
                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                            Page 2 of 2
